--------------------------------------------------------------------------------

Exhibit 10.1


AMENDMENT NO. 1 TO
SEPARATION AGREEMENT AND GENERAL RELEASE


This Amendment No. 1 (the “Amendment”), effective as of April 3, 2009, by and
between Strategic Diagnostics Inc., a Delaware corporation, together with each
and every one of its predecessors, successors (by merger or otherwise), parents,
subsidiaries, affiliates, assigns, directors, officers, employees and agents,
whether named herein or otherwise, on the other hand (hereinafter collectively
referred to as the “Company”), and Stanley Fronczkowski (“Fronczkowski”), to
that certain Separation Agreement and General Release, dated as of December 8,
2008, by and between the Company and Fronczkowski (the “Separation
Agreement”).  All terms not otherwise defined herein shall have the meanings
given such terms in the Separation Agreement.


WHEREAS, the Company and Fronczkowski agreed in the Separation Agreement that
Fronczkowski was to be released from employment by SDI effective April 3, 2009;
and


WHEREAS, the Company and Fronczkowski wish to extend that date such that
Fronczkowski shall be released from employment by SDI effective June 30, 2009,
and to make certain other changes to the Separation Agreement as described
herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
made and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties mutually agree to amend the Separation
Agreement as follows:


1.           Date of Separation.  The reference in Section 6(a) of the
Separation Agreement to April 3, 2009 shall instead be deemed to refer to July
3, 2009.


2.           Benefits Continuation.  The reference in Section 6(c) of the
Separation Agreement to October 31, 2009 shall instead be deemed to refer to
January 31, 2010.


3.           Payment in Lieu of Outplacement Services. The Company shall, in
satisfaction of its obligation set forth in Section 5(h) of the Separation
Agreement, pay Fronczkowski, within ten (10) days after the Separation Date, in
cash, the amount of $20,000.  Such payment will be deemed to satisfy in full all
obligations of the Company under Section 5(h) of the Separation
Agreement.  Fronczkowski shall not be entitled to receive this payment unless he
delivers to the Company, on the date of such payment, a General Release in the
Form set forth as Exhibit A to the Separation Agreement.


4.           Miscellaneous.


  (a)              Reaffirmation.  Except as expressly modified hereby, the
Parties hereby reaffirm each and every provision set forth in the Separation
Agreement and, except as modified hereby, the Parties acknowledge and agree that
each provision and obligation therein continues in full force and effect.


  (b)             Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but both of which
together will constitute one and the same instrument.


[SIGNATURE PAGE FOLLOWS]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment on May 14,
2009, effective as of the date first above written.
 
 
STRATEGIC DIAGNOSTICS INC.
 


By
/s/ Francis M. DiNuzzo
 
Name: Francis M. DiNuzzo
   
Title:   Chief Executive Officer
                   
/s/ Stanley Fronczkowski
   
Stanley Fronczkowski
   

 
 
 
2